     Case 2:19-cv-14778-JTM-DPC Document 86 Filed 02/05/21 Page 1 of 6




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


JAQUETTA SHAW                                         CIVIL ACTION

VERSUS                                                NO: 19-14778

CIOX HEALTH, LLC                                      SECTION: “H”


                         ORDER AND REASONS
      Before the Court are Defendant’s Motion to Strike (Doc. 25) and
Plaintiff’s Motion to Strike (Doc. 26). For the following reasons, Defendant’s
Motion to Strike is GRANTED and Plaintiff’s Motion to Strike is DENIED.


                              BACKGROUND
      Plaintiff Jaquetta Shaw filed this pro se action against Defendant Ciox
Health, LLC, alleging discrimination under Title VII and under 42 U.S.C.
§ 1981. Specifically, she alleges that Defendant denied her a wage increase
during the period of December 2013 to April 2016, despite giving an increase
to her Caucasian co-worker. Plaintiff further alleges that Defendant
discriminated against her by terminating her employment.
      Before the Court are Defendant and Plaintiff’s Motions to Strike. In
Defendant’s Motion to Strike, Defendant asks this Court to strike from the
record Plaintiff’s “Response Memorandum to Defendant Affirmative Defense
Answer” (“Plaintiff’s Response Memorandum”) on the grounds that Plaintiff’s
Response Memorandum is not of a form authorized by the Federal Rules of
Civil Procedure. Plaintiff does not oppose Defendant’s Motion. In Plaintiff’s
Motion to Strike, Plaintiff asks this Court to Strike Defendant’s affirmative




                                      1
          Case 2:19-cv-14778-JTM-DPC Document 86 Filed 02/05/21 Page 2 of 6




defenses, arguing that each affirmative defense is either factually or legally
unsupported. Defendant opposes Plaintiff’s Motion.



                                   LEGAL STANDARD
          Rule 12(f) permits a district court to “strike from a pleading an
insufficient defense or any redundant, immaterial, impertinent, or scandalous
matter.”1 An affirmative defense is subject to the notice pleading standards in
Rule 8 and must therefore be pled “with enough specificity or factual
particularity to give the plaintiff ‘fair notice’ of the defense that is being
advanced.”2 A motion to strike under Rule 12(f) is a “drastic remedy” that
should be used sparingly.3 Thus, “even when technically appropriate and well-
founded,” a motion to strike should not be granted unless the moving party
demonstrates prejudice.4 Whether to grant a motion to strike is committed to
the trial court’s sound discretion.5


                                  LAW AND ANALYSIS
          Before this Court are Plaintiff and Defendant’s cross Motions to Strike.
The Court will address the merits of each Motion in turn.
     I.      Defendant’s Motion to Strike
          In Defendant’s Motion to Strike, Defendant asks this Court to strike
from the record Plaintiff’s Response Memorandum to Defendant’s Answer. In
Plaintiff’s Response Memorandum, Plaintiff argues that the assertions in

1   FED . R. CIV. P. 12(f).
2   Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999).
3   See Augustus v. Bd. of Pub. Instruction of Escambia Cty., 306 F.2d 862, 868 (5th Cir. 1962).
4   Abene v. Jaybar, LLC, 802 F. Supp. 2d 716, 723 (E.D.La.2011) (internal quotation marks
    omitted); accord Diesel Specialists, LLC v. MOHAWK TRAVELER M/V, Nos. 09–2843, 11–
    1162, 2011 WL 4063350, at *1 (E.D. La. Sept. 13, 2011).
5   Who Dat, Inc. v. Rouse’s Enters., LLC, No. 12–2189, 2013 WL 395477, at *2 (E.D. La. Jan.
    31, 2013).
                                                2
     Case 2:19-cv-14778-JTM-DPC Document 86 Filed 02/05/21 Page 3 of 6




Defendant’s Answer are both factually and legally incorrect. Plaintiff also
attaches 45 pages of evidence that allegedly contradict Defendant’s assertions.
Defendant now asks this Court to strike Plaintiff’s Memorandum on the
grounds that the document is not in conformity with the Federal Rules of Civil
Procedure.
         Federal Rule of Civil Procedure 7(a) states that the only pleadings
allowed are: “(1) a complaint; (2) an answer to a complaint; (3) an answer to a
counterclaim designated as a counterclaim; (4) an answer to a crossclaim; (5)
a third-party complaint; (6) an answer to a third-party complaint; and (7) if the
court orders one, a reply to an answer.” Here, Plaintiff’s filing most closely
resembles a reply to an answer. As this Court has not ordered or permitted
Plaintiff leave to file such a document, Defendant is correct that Plaintiff’s
filing is not in conformity with the Federal Rules of Civil Procedure.
         Additionally, the Court notes that, because of the legal arguments and
evidence that Plaintiff includes in her Response Memorandum, Plaintiff’s
Response Memorandum could possibly be construed as an attempted motion
for summary judgment. Since Plaintiff filed her Response Memorandum,
however, Plaintiff has appropriately filed two motions for summary judgment
with the relevant evidentiary support. Accordingly, this Court sees no need to
construe Plaintiff’s Response Memorandum as anything other than an
improperly filed reply. Defendant’s Motion to Strike is therefore granted, and
Plaintiff’s Response Memorandum is hereby stricken from the record.
   II.      Plaintiff’s Motion to Strike
         In Plaintiff’s Motion to Strike, she asks this Court to strike all 19 of
Defendant’s affirmative defenses on the grounds that they are legally incorrect
or factually unsupported. Plaintiff also attaches evidence to her Motion to
Strike that allegedly contradicts        Defendant’s affirmative defenses. In


                                         3
      Case 2:19-cv-14778-JTM-DPC Document 86 Filed 02/05/21 Page 4 of 6




opposition, Defendant argues that its affirmative defenses sufficiently place
Plaintiff on notice as to the defenses asserted and that Plaintiff’s allegations,
even if true, do not warrant that the defenses be stricken.
      Federal Rule of Civil Procedure 12(f) allows a court to strike “from a
pleading an insufficient defense or any redundant, immaterial, impertinent, or
scandalous matter.” Yet, “[a] court cannot decide a disputed issue of fact on a
motion to strike. Further, courts should not determine disputed and
substantial questions of law when there is no showing of prejudicial harm to
the moving party.”6 Here, Plaintiff argues that Defendant’s affirmative
defenses should be stricken because they are either not supported by the law
or contradicted by the evidence. “‘Under such circumstances, the court . . .
should defer action on the motion and leave the sufficiency of the allegations
for determination on the merits.’”7 Accordingly, Plaintiff’s allegations do not
justify striking Defendant’s defenses.
      Plaintiff also contends that Defendant’s affirmative defenses 3, 4, 9, 11,
12, 17, 18, and 19 should be stricken “because [they are] not . . . affirmative
defense[s] by law.”8 In Defendant’s Opposition to Plaintiff’s Motion to Strike,
Defendant explains how each of these defenses is either a judicially-recognized
affirmative defense or a defense that, although not required to be asserted in
its Answer, is properly included to give Plaintiff fair notice of Defendant’s
position. This Court finds that Defendant has demonstrated that its inclusion
of each affirmative defense is justified. Plaintiff’s request to strike these
defenses is denied.




6 Spoon v. Bayou Bridge Pipeline, LLC, 335 F.R.D. 468, 470 (M.D. La. 2020) (citing Augustus
v. Bd. of Pub. Instruction of Escambia Cty., Fla., 306 F.2d 862, 868 (5th Cir. 1962)).
7 Id. (quoting Augustus, 306 F.2d at 868).

8 See Doc. 26-1 at 3.


                                            4
      Case 2:19-cv-14778-JTM-DPC Document 86 Filed 02/05/21 Page 5 of 6




       Finally, Plaintiff argues that at least some of Defendant’s affirmative
defenses should be stricken because they are contrary to this Court’s ruling in
its Order and Reasons on Defendant’s Motion to Dismiss.9 In this Court’s Order
and Reasons dated July 8, 2020, this Court denied Defendant’s motion insofar
as it asked this Court to dismiss Plaintiff’s claims under Title VII and § 1981
for failure to state a claim.10 Plaintiff now asks this Court to strike Defendant’s
first affirmative defense—that Plaintiff has failed to state a claim—and
Defendant’s eighth affirmative defense—denying that Defendant engaged in
intentional, malicious, or reckless conduct—because this Court previously
found that Plaintiff stated a claim and because “plaintiff proved intentional
discrimination in [the] motion to dismiss.”11 First, this Court’s partial denial of
Defendant’s Motion to Dismiss is not sufficient justification to strike
Defendant’s affirmative defenses. Second, Plaintiff should note that, contrary
to her assertions, this Court has not yet found that Plaintiff has proved
intentional discrimination. To the extent that this Court found for Plaintiff in
addressing Defendant’s Motion to Dismiss, this Court merely found that
Plaintiff had pled sufficient facts to make her claim for discrimination
plausible.12 This Court, however, has yet to find that Defendant is liable for
discrimination. Again, Plaintiff has not demonstrated good cause to strike
Defendant’s affirmative defenses, and her Motion to Strike is accordingly
denied.




9 Doc. 17.
10 See. Id. at 10–13.
11 Doc. 26-1 at 3.
12 See Doc. 17 at 11.


                                        5
     Case 2:19-cv-14778-JTM-DPC Document 86 Filed 02/05/21 Page 6 of 6




                               CONCLUSION
      For the foregoing reasons, Defendant’s Motion to Strike (Doc. 25) is
GRANTED and Plaintiff’s Motion to Strike (Doc. 26) is DENIED.
      IT IS ORDERED that Plaintiff’s Response Memorandum (Doc. 21) be
and is hereby stricken from the record.


      New Orleans, Louisiana this 5th day of February, 2021.



                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      6
